                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                 )
 RUSSELL, et al.                                 )
                                                 )
 Plaintiffs,                                     )
                                                 )             Case No. 4:19-cv-00226
 v.                                              )                 (Class Action)
                                                 )         The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                    )               U.S. District Judge
                                                 )
 Defendants.                                     )
                                                 )

                                       [PROPOSED] ORDER

        Plaintiffs’ Motion to Lift the Stay, Set Deadlines for Initial Pretrial Proceedings, and Set

a Deadline for Responsive Pleadings is hereby GRANTED as follows:

        1. The stay in the above-captioned case is lifted.

        2. A Rule 16 Pretrial Conference is scheduled for _____________.

        3. The Parties must meet and confer under Rule 26(f) by ____________.

        4. The Parties must submit a a Joint Discovery / Case-Management Plan and proposed

               Scheduling and Docket Control Order by ___________.

        5. Defendants and Intervenors must Respond to Plaintiffs’ First Amended Class Action

               Complaint within 21 days, by ____________.

        6. If Defendants or Intervenors file any Motion to Dismiss, Plaintiffs’ response brief

               will be due within 21 days, by ___________. Any reply brief by Defendants or

               Intervenors must be filed within 7 days, by __________.


Ordered this ___ day of _______________, 2020.

                                                       __________________________________
                                                       Hon. Lee H. Rosenthal District Judge
